Citation Nr: 1447679	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee disability on and before October 20, 2010.

2.  Entitlement to a disability rating in excess of 30 percent for a left knee disability from December 1, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975 and from October 2003 to January 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that continued the 10 percent rating of the Veteran's left knee disability.  An August 2011 rating decision assigned a temporary 100 percent convalescent rating following total knee replacement surgery as of October 21, 2010, with a 30 percent disability rating effective December 1, 2011.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the files on the Virtual VA system and the VBMS system to ensure a total review of the evidence. 

The issue of entitlement to a disability rating in excess of 30 percent for a left knee disability from December 1, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On and before October 20, 2010, the Veteran's left knee disability was manifested by a range of motion functionally limited by pain to no less than 90 degrees of flexion and full extension; and there was no ankylosis, meniscal problems, or clinical evidence showing even slight instability or subluxation.





CONCLUSION OF LAW

On and before October 20, 2010, the criteria for a rating in excess of 10 percent for a left knee disability were not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5260, 5261, 5257 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Correspondence dated May 2008 provided the Veteran with all required notice, and neither the Veteran nor his representative has alleged that prejudice resulted from any error of content, and the Board similarly determines that no harm resulted.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704-06 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with a VA examination in June 2008.  The examination report indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and provided the information necessary to render a well-informed decision on the Veteran's left knee disability prior to 2011.  The Board, therefore, concludes that this examination reports is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran, nor his representative, has contended otherwise.  

In January 2010, the Veteran requested a hearing before a member of the Board; however, in May 2012, he withdrew his request for a hearing.  Under these circumstances, the Board considers the Veteran's request for a hearing to have been withdrawn.  38 C.F.R. § 20.702(d).  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2014).  When limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied for each such major joint or group of minor joints affected by limitation of motion. That rating cannot be combined with a limitation of motion rating of the same joint.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2014).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Limitation of extension to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

In May 2008, the Veteran filed a claim seeking a rating in excess of 10 percent for his left knee disability.  On October 20, 2010, the Veteran underwent a total knee replacement surgery.  He was assigned a temporary total rating for convalescence for 13 months, and then assigned a 30 percent rating, effective December 1, 2011.

The Board will now consider the issue of a left knee rating in excess of 10 percent earlier than October 20, 2010.

The Veteran's knee was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 based on painful, noncompensable limitation of motion.

In September 2007, the Veteran complained of left knee pain that worsened throughout the day.  He experienced pain with full flexion, but demonstrated full extension without pain.  There was minimal joint effusion but some soft tissue swelling.  In April 2008, a private physician noted that the Veteran had a normal gait.  There was prominent joint tenderness.  

The Veteran underwent a VA examination in June 2008 at which he complained of stiffness and constant pain that was aggravated by weight bearing and walking.  The Veteran denied swelling, weakness, or effusion.  The Veteran had no flare-ups of joint disease, heat, or redness.   The examiner found that the Veteran could complete his activities of daily living, could stand for 10 minutes, and could walk about 400 meters.  The Veteran limped, favoring his left knee.  The Veteran demonstrated flexion to 90 degrees with pain and extension to 0 degrees with pain.  There was no additional limitation of motion following repetitive use.  The examiner diagnosed the Veteran with degenerative joint disease. 

In September 2008, the Veteran was noted to have full range of motion in his left knee.  In October 2008, the Veteran demonstrated range of motion in his left knee from 0 degrees to 120 degrees.  In March 2009, the Veteran complained of constant 10/10 pain in his left knee.  The Veteran had crepitus, a small effusion, and frequent pops with flexion and extension.  The Veteran's range of motion was limited secondary to pain.  In June 2009, the Veteran wore a knee brace, and he stated that his knee swelled throughout the day.  It was noted that the Veteran had "obvious valgus knee," with a "good" range of motion. 

Turning to an evaluation of this evidence of record, the Veteran is currently in receipt of a 10 percent disability evaluation for the period on appeal prior to October 2010 based on degenerative arthritis.  The Board has considered the applicability of each of the diagnostic codes applicable to the knees to determine whether the Veteran is entitled to a greater or separate disability rating.  There is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a.  With those Diagnostic Codes excluded, the issue is whether the Veteran is entitled to a greater level of compensation under the Diagnostic Codes that are potentially applicable to the Veteran's left knee disability: Diagnostic Code 5260, applicable to limitation of flexion of the leg, or Diagnostic Code 5261, applicable to limitation of extension of the leg.  38 C.F.R. § 4.71a.

The Veteran has never demonstrated flexion to 45 degrees or fewer, even when taking pain into consideration.  As noted, he consistently demonstrated full flexion in his left knee prior to his total knee replacement surgery, both at his VA examination and in VA treatment records.  A compensable disability rating under this diagnostic code is therefore unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran also consistently showed full extension of the left knee.  Accordingly, with extension never shown to be actually limited to 10 degrees or more, a compensable rating is unavailable on the basis of impairment of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2014).  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  For example, at the Veteran's VA examination in October 2008 there was no additional limitation of motion following repetitive motion testing.  While the Board accepts the credible contentions of the Veteran that his left knee disability causes him to experience significant pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's knee.  

In fact, the complaints of left knee pain, coupled with the diagnosis of degenerative joint disease of the left knee, provided the basis for the compensable rating that was assigned.  See 38 C.F.R. § 4.59.
 
Moreover, even if the flexion in the Veteran's left knee was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, prior to October 2010, pain was not shown to so functionally limit the Veteran's range of motion as to warrant a rating in excess of 10 percent. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for limitation of motion of the left knee based on limitation of motion during this period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA's General Counsel has concluded that limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

A separate rating may therefore be assigned for knee instability.  Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6.  

In September 2007, the Veteran stated that he felt his left knee locked up.  The Veteran had a "semi-positive" McMurray's sign with pain in the mediolateral aspect but no popping of the meniscus.  The Veteran had negative anterior and posterior drawer signs, and no lateral laxity.  

In December 2007, it was noted that the Veteran wore a left knee brace at that time, but no left knee instability was specifically identified.

In April 2008, a private physician noted that the Veteran had mild varus alignment.  In August 2008, the Veteran was seen for a "knot" in his left knee, but a physical examination found no ACL, MCL, LCL, or PCL laxity.  

The Veteran underwent a VA examination in June 2008, at which time he complained that his left knee locked up, but denied having ever fallen.  Following physical examination, the examiner specifically found no instability, and no giving way.  The examiner also pointed out that there had been no episodes of dislocation or subluxation.  

In October 2008, a VA clinician noted that the Veteran had a negative McMurray's test, a negative anterior drawer test, a negative posterior drawer test, and the knee was stable to varus and valgus testing.  

The Veteran complained of one episode of locking, but again, physical examination revealed no instability.  In a March 2009 VA treatment record, no ligamentous instability was noted.

A compensable rating for knee instability requires a finding that the Veteran has symptoms approximating "slight" recurrent subluxation or lateral instability, but, as described, the evidence does not support such a finding.  The Veteran's left knee has been consistently found by clinicians to be stable.  While the Board acknowledges the Veteran's contention that he infrequently experienced locking of his left knee, the Board places greater weight on the narrative medical reports, which, based on physical examinations that failed to discover instability, do not describe symptomatology of recurrent subluxation or lateral instability that the Board finds meets a "slight" level of severity.  

Accordingly, the Board finds that a compensable rating based on instability is not warranted at any time for the left knee.  The Board finds that the preponderance of the evidence is against the assignment of a higher rating based on instability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When semilunar cartilage (i.e. the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

In this case, it was noted in September 2007 that the Veteran had a "probable" meniscus tear and the Veteran stated that he had previously been told that the meniscus in his left knee was gone.  However, on physical examination, the medical professional noted that no popping of the meniscus was seen on McMurray's testing.  Moreover, at the Veteran's examination in June 2008, the examiner specifically explained that there was no meniscus abnormality, and in October 2008, McMurray's test was negative.  As such, the physical findings have not shown the absence or dislocation of the Veteran's left knee semilunar cartilage and therefore a separate rating is not warranted under Diagnostic Codes 5258 and 5259.

As described, a schedular rating in excess of 10 percent is not warranted prior to October 2010.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's left knee disability that would render the schedular rating criteria inadequate prior to October 2010 (and the Board is not considering the appeal period thereafter at this time as a result of the remand).  Review of the record reflects the Veteran's primary complaint relating to his left knee was of painful movement which was specifically contemplated within the evaluation of the range of motion of the Veteran's left knee.  As such, the Board finds that the Veteran's left knee symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, the rating criteria contemplate limitation of movement of the knee, and there are no additional symptoms of his left knee disability that are not addressed by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, a September 2012 rating decision awarded the Veteran a TDIU effective December 1, 2011, and the Veteran has not disagreed with the effective date assigned to this award.  Furthermore, the record does not reflect that the Veteran was unemployable prior to October 2010 due to his left knee disability.  In December 2007 and June 2008, the Veteran was employed.  Therefore, the Board finds that a claim for TDIU is not raised by the record.


ORDER

A disability rating in excess of 10 percent for a left knee disability on and before October 20, 2010 is denied.


REMAND

The Veteran seeks entitlement to a higher disability rating for his service-connected left knee disability, which is currently evaluated as 30 percent disabling.  

In October 2010, the Veteran underwent a left total knee arthroplasty left knee, but a VA examination has not been provided since that time to assess the nature of his disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature, current severity, and all symptoms associated with the Veteran's left knee disability.  All indicated tests and studies must be performed.  The examiner must review the claim file and should note that review in the report.   

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


